Citation Nr: 0801791	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-39 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from January 1966 to December 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which, in 
pertinent part, denied service connection for both hearing 
loss disability and tinnitus.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his August 2007 Appeal to the Board (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge 
sitting at the RO.  In December 2007, the veteran was 
scheduled for a March 2008 hearing before a Veterans Law 
Judge sitting at the RO.  In a January 2008 written 
statement, the accredited representative conveyed that the 
veteran desired a videoconference hearing before a Veterans 
Law Judge in lieu of the scheduled March 2008 hearing.  

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for the requested 
videoconference hearing before a Veterans 
Law Judge.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

